Title: To John Adams from Benjamin Lincoln, 30 March 1801
From: Lincoln, Benjamin
To: Adams, John



My dear sir
Boston March 30th. 1801

The extreme bad traveling for some time past has prevented my calling and paying to you the debt of my most dutiful Gratitude
While I sympathise with my country in the loss which they have sustained by the events of the late election it is some consolation that you will suffer less by the change than any other of your fellow citizens in the Union. Some few of them may be ingrateful for your past unparalled exertions in favour of your country and of mankind. But you have made them, & their interesting effects will always be experienced they cannot be annihilated or even be buried in oblivion.
It is a pleasing circumstance indeed to observe that one judicious and highly important measure of sending Commissioners to France contrary to the wishes of those nearest to you and under all the embarrassments which the opposition could create will only serve to evince the strength and correctness of your own judgment, give additional lustre to the great transaction and the high finishing stroke to a long and most valuable public life principally occupied in important national concerns and to know that you must have a source of happiness in your Self which your warmest friends could not give nor your most obstinate enemies take away
with my warmest wishes for your present / and future happiness permit me / My dear sir to reiterate that / I am sincerely your affectionate / friend & obedient servant

B Lincoln